MEMORANDUM **
Jorge Rafael Quintana, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ order affirming without opinion the Immigration Judge’s (“IJ”) decision denying him relief under former section 212(c) of the Immigration and Nationality Act. To the extent we have jurisdiction, it is confeired by 8 U.S.C. § 1252. We review for abuse of discretion the decision to deny a continuance. See Vargas-Hernandez v. Gonzales, 497 F.3d 919, 923 (9th Cir.2007). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the IJ’s discretionary decision to deny Quintana relief under former section 212(c). See 8 U.S.C. § 1252(a)(2)(B)(ii); Ramadan v. Gonzales, 479 F.3d 646, 654 (9th Cir.2007) (per curiam) (stating that the REAL ID Act “does not restore jurisdiction over discretionary determinations”).
The IJ did not abuse his discretion in denying Quintana a continuance. See Gonzalez v. INS, 82 F.3d 903, 908 (9th Cir.1996) (a decision to deny a continuance will only be overturned upon “a showing of clear abuse” of discretion) (internal quotation and citations omitted).
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.